                     2:19-mj-07099-EIL # 1                      Page 1 of 38                                                          E-FILED
AO 106 (Rev. 04/10) Application for a Search Warrant                                                  Wednesday, 15 May, 2019 02:02:47 PM
                                                                                                             Clerk, U.S. District Court, ILCD
                                      UNITED STATES DISTRICT COURT
                                                                       for the
                                                           Central District of lllinois

             ln the Matter of the Search of
                                                                          )
         (Briefly describe the property to be searched                    )
          or identify the person by name and address)                                   Case No.
                                                                          )
   The entire premises of 610 E. Kerr Ave. Apt. 105,                      )
Urbana, IL 61802, more particularly described on Att. A.                  )
                                                                          )

                                            APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (ident//j' the person or describe the
property to be searched and give its location):

  The entire premises of                                        , Urbana, IL 61802, more particularly described on Att. A.

located in the              Central               District of                 Illinois
                                                                                  -----~
                                                                                         , there is now concealed (identijy the
person or describe the property to be seized):
 SeeAtt. B


          The basis for the search under Fed. R. Crim. P. 4 l(c) is (check one or more):
               !'!{;;idence of a crime;
                 iif' contraband, fruits of crime, or other items illegally possessed;
                 ff property designed for use, intended for use, or used in committing a crime;
                 0 a person to be arrested or a person who is unlawfully restrained.

          The search is related to a violation of:
            Code Section                                                             Offense Description
        18 U.S.C. § 2251(a)                        Sexual Exploitation of a Minor
        18 U.S.C. § 2252                           Child Pornography Trafficking
        18 U.S.C. § 2252A                          Chlld Pornography Trafficking
          The stPPlication is based on these facts:
        See Attidavit of SA Joel C. Smith, FBI



          r!!f Continued on the attached sheet.
          0 Delayed notice of        days (give exact ending date if more than 30 days:
                                                                                          - - - - - ) is requested
            under 18 U.S.C. § 3103a, the basis of which is set forth on t~e attached sheet.    I .
                                                                                 s/Joel C. Smith


                                                                                                    Applicant's 1fgnature


                                                                         ---------
                                                                                                   SA Joel C. Smith, FBI     ___ __
                                                                                                                                ,.,   ..........
                                                                                                    Printed name and title
                                                                       s/Eric I. Long
Sworn to before me and signed in my presence.


Date:           95/15/2019
                                                                                                   V .Judge's signature

City and state: Urbana 1_111~in_o_is_ _ _ _ __                           _ _ _ _ _ _E_rii::: I Long, Magistrate Judge . _ _ __
                                                                                                    Printed name and title
            2:19-mj-07099-EIL # 1    Page 2 of 38



                                       AFFIDAVIT

       I, Joel C. Smith, Special Agent of the Federal Bureau of Investigation (FBI), United

States Department of Justice, having been first duly sworn, do hereby depose and state

as follows:

                   INTRODUCTION AND AGENT BACKGROUND

       1.      I am a Special Agent with the Federal Bureau of Investigation, currently

assigned to the Champaign, Illinois, office of the Springfield, Illinois, Division. I have

been employed as a Special Agent for the FBI since March 2016. My duties as a Special

Agent with the FBI include investigating violent crimes such as armed robberies,

domestic terrorism, arson, and crimes relating to child exploitation and child

pornography, including violations under 18 U.S.C. §§ 2251, 2252, and 2252A pertaining

to, inter alia, the illegal production, distribution, receipt, possession, and advertisement

of child pornography. I have received training in the area of child pornography and child

exploitation, and have had the opportunity to observe and review numerous examples

of child pornography (as defined in 18 U.S.C. § 2256), in various forms of media including

computer media. I have gained experience in the conduct of such investigations through

previous case investigations, formal training, and in consultation with law enforcement

partners in local, state and federal law enforcement agencies. I have participated in the

execution of warrants to search and seize elech·onic devices, such as cellular telephones

and computers.




                                             1
            2:19-mj-07099-EIL # 1    Page 3 of 38



      2.       I am an investigative and law enforcement officer of the United States, who

is empowered by law to conduct investigations of and to make arrests for the offense(s)

enumerated in the possession and distribution of child pornography1 Title 18 of the

United States Code (U.S.C.), as amended. As an FBI Special Agent, I am authorized to

execute warrants issued under the authority of the United States.

      3.       The statements contained in this affidavit come from my personal

observations, my training and experience, and information obtained from other agents,

law enforcement officers, and witnesses. This affidavit is intended to show merely that

there is sufficient probable cause for the requested warrant and does not set forth all of

my knowledge about this matter.

       4.      This affidavit is made in support of a warrant to search the following:

               a.     The Subject Premises: the entire premises of 610 E. Kerr Ave. Apt

                105, Urbana, IL 61802. This premises is a two-story apartment building

                with blue and white aluminum siding that is located on the north side of
                                           r~\




                Kerr Ave; a sign stating "CU Independence Apartments, 610 E. Kerr Ave."

                is displayed in front of the building. Apartment 105 is on the first floor on

                the north east side of the building the numbers "105" is affixed to the
                                                     1




                brown, wood grain door. The entire residence is hereinafter referred to as

                the "Subject Premises/' further described in Attachment Al.

               b.     The Subject Persons: any person located on the property, including

                specifically, Scott M. Sanstrom (DOB            . '1981) provided they are


                                                 2
            2:19-mj-07099-EIL # 1       Page 4 of 38



                   located on the Subject Premises and/ or otherwise located in the Central

                   District of Illinois, further described in Attachment A2.

       5.       This warrant requests authority to search the subject premises and the

subject persons for the items specified in Attachment B, which items constitute

instrumentalities, fruits, and evidence of the violation of Title 18, United States Code,

Sections 2251, 2252 and 2252A.

       6.       As will be shown below, there is probable cause to believe that an

individual at the subject premises has possessed visual depictions of minors engaged in

sexually explicit conduct (as defined in 18 U.S.C. § 2256) (" child pornography") in

violation of Title 18, United States Code, Sections 2252 and 2252A, and solicited, induced,

enticed or coerced a minor to engage in sexually explicit conduct and produce an image

of that conduct in violation of Title 18, United States Code, Section 2251(a). I am

requesting authority to search the entire Subject Premises, including locked containers

therein, as well as any computer, smartphone and computer media located therein where

the items specified in Attachment B may be found, and to seize all items listed in

Attachment B as instrumentalities, fruits, and evidence of crime.


                                    RELEVANT STATUTES

      7.       This investigation concerns alleged violations of Title 18, U.S.C. § 2251,

2252, and 2252A relating to material involving the sexual exploitation of minors:

               •     Sexual Exploitation of a Minor (18, U.S.C. § 2251(a)): prohibits any
                     person from employing, using, persuading, inducing, enticing, or
                     coercing any minor to engage in, or having a minor assist any other

                                                 3
     2:19-mj-07099-EIL # 1      Page 5 of 38



             person to engage in, any sexually explicit conduct outside the United
             States, its territories or possessions, for the purpose of producing any
             visual depiction of such conduct if such person intends the visual
             depiction to be transported to the United States, its territories or
             possessions, by any means, including by using any means or facility of
             interstate or foreign commerce or mail, or the person h·ansports such
             visual depiction to the United States its territories or possessions, by any
             means, including by using any means or facility of interstate or foreign
             commerce or mail.

         •   Child Pornography Trafficking (18 U.S.C. § 2252): This investigation
             concerns alleged violations of 18 U.S.C. § 2252, which generally
             prohibits a person from knowingly transporting, shipping, receiving,
             distributing, reproducing for distribution, or possessing any visual
             depiction of minors engaging in sexually explicit conduct when such
             visual depiction was either mailed or shipped or transported in
             interstate or foreign commerce by any means, including by computer,
             or when such visual depiction was produced using materials that had
             traveled in interstate or foreign commerce. It is also a crime to attempt
             to commit this offense.

         •   Child Pornography Trafficking (18 U.S.C. § 2252A): This investigation
             also concerns alleged violations of 18 U.S.C. § 2252A, which generally
             prohibits a person from knowingly mailing, transporting, shipping,
             receiving, distributing, reproducing for distribution, or possessing any
             child pornography, as defined in 18 U.S.C. § 2256(8), when such child
             pornography was either mailed or shipped or transported in interstate
             or foreign commerce by any means, including by computer, or when
             such child pornography was produced using materials that had traveled
             in interstate or foreign commerce. It is also a crime to attempt to commit
             this offense.

                           DEFINITION OF TERMS

8.      The following terms have the indicated meaning in this affidavit:

        a. The term "minor" is defined at 18 U.S.C. § 2256(1) as any person under
           the age of eighteen years.
                                         4
2:19-mj-07099-EIL # 1      Page 6 of 38




    b. The term" sexually explicit conduct" is defined at 18 U.S.C §
       2256(2)(A) as actual or simulated - (i) sexual intercourse, including
       genital-genital, oral-genital, anal-genital, or anal-oral, whether between
       persons of the same or opposite sex; (ii) bestiality; (iii) masturbation;
       (iv) sadistic or masochistic abuse; or (v) lascivious exhibition of the
       genitals or pubic area of any person.

    c. The term" email" (electronic mail) is defined as the text messages sent
        from one person to another via a computer, which may include
        images. Email can also be sent automatically to a large number of
        addresses via a mailing list.

    d. The term "Internet" is defined as the worldwide network of
       computers, a noncommercial, self-governing network devoted mostly
       to communication and research with roughly 500 million users
       worldwide. The Internet is not an online service and has no real
       central hub. It is a collection of tens of thousands of computer
       networks, online services, and single user components. In order to
       access the Internet, an individual computer user must use an access
       provider, such as a university, employer, or commercial Internet
       Service Provider ("ISP"), which operates a host computer with direct
       access to the Internet.

    e. The term "IP" (Internet Protocol) is defined as the primary protocol
       upon which the Internet is based. An IP allows a packet of information
       to travel through multiple networks (groups of linked computers) on
       the way to its ultimate destination.

   f.   The term "IP Address" is defined as a unique number assigned to
        every computer directly connected to the Internet (for example
        173.18.96.176). Each computer connected to the Internet is assigned a
        unique IP address while it is connected. By providing the Internet
        service provider with the dates, times and IP addresses which a
        suspect used to access the Internet, the Internet service provider will be
        able to provide the identifying information for the account holder who
        was assigned that specific IP address at that date and time, if the

                                   5
2:19-mj-07099-EIL # 1      Page 7 of 38



        records still exist on their system. The IP address for a user may be
        relatively static, meaning it is assigned to the same subscriber for long
        periods of time, or dynamic, meaning that the IP address is only
        assigned for the duration of that on-line session.

    g. The term "ISP" (Internet Service Provider) is defined as a business that
       allows a user to dial into or link tlu·ough its computers thereby
       allowing the user to connect to the Internet for a fee. ISPs generally
       provide only an Internet connection, an electronic mail address, and
       maybe Internet browsing software. A user can also connect to the
       Internet through a commercial online service such as America Online,
       Earthlink, or MSN. With this kind of connection, the user gets Internet
       access and the proprietary features offered by the online service, such
       as chat rooms and searchable databases.

   h. The term "Online Chat Room" is defined as the real time visual
      interface which displays messages and responses of participants who
      are using online chat. Chat rooms are usually devoted to specific
      topics such as US politics; however, there are a number of general chat
      rooms which are devoted to any issue the participants wish to bring
      up. Participants usually communicate by typing their contributions
      into a simple text box line by line. The primary use of a chat room is to
      share information via text with a group of other users. New
      technology has enabled the use of file sharing and webcams to be
      included in some programs and almost all Internet chat rooms or
      messaging services allow users to display and/ or send pictures.

   1.   The term "Open Source" or "Open Source Software" is defined as
        software that makes available the software's source code. This enables
        the software to be viewed and changed by a programmer.

   J·   The term "web site" consists of text pages of information and
        associated graphic images. The textual information is stored in a
        specific format known as Hyper-Text Mark-up Language (HTML) and
        is transmitted from the web servers to various web clients via HJper-
        Text Transport Protocol.


                                   6
            2:19-mj-07099-EIL # 1     Page 8 of 38



                k. The term "computer system and related peripherals, and computer
                   media" as used in this affidavit refers to tapes, cassettes, cartridges,
                   streaming tape, commercial software and hardware, computer disks,
                   disk drives, monitors, computer printers, modems, tape drives, disk
                   application programs, data disks, system disk operating systems,
                   magnetic media floppy disks, hardware and software operating
                   manuals, tape systems and hard drives and other computer-related
                   operation equipment, digital cameras, scanners, in addition to
                   computer photographs, Graphic Interchange formats and/ or
                   photographs, and other visual depictions of such Graphic Interchange
                   formats, including, but not limited to, JPG, GIF, TIF, AV!, and MPEG.

                      COMPUTERS AND CHILD PORNOGRAPHY

       9.       Based upon my knowledge and training in child exploitation and child

pornography investigations, and the experience and training of other law enforcement

officers with whom I have had discussions, computers and computer technology have

revolutionized the way in which child pornography is produced, distributed and

utilized. Prior to the advent of computers and the Internet, child pornography was

produced using cameras and film, resulting in either still photographs or movies. The

photographs required darkroom facilities and a significant amount of skill in order to

develop and reproduce the images. As a result, there were definable costs involved with

the production of pornographic images. To distribute these images on any scale also

required significant resources. The photographs themselves were somewhat bulky and

required secure storage to prevent their exposure to the public. The distribution of these

wares was accomplished through a combination of personal contacts, mailings, and

telephone calls, and compensation for these wares would follow the same paths. More

recently, through the use of computers and the Internet, distributors of child
                                              7
         2:19-mj-07099-EIL # 1      Page 9 of 38



pornography can use membership-based/ subscription-based Web sites to conduct

business, allowing them to remain relatively anonymous.

      10.    In addition, based upon my own knowledge and training in child

exploitation and child pornography investigations, and the experience and training of

other law enforcement officers with whom I have had discussions, the development of

computers has also revolutionized the way in which child pornography collectors

interact with, and sexually exploit, children. Computers serve four basic functions in

connection with child pornography: production, communication, distribution, and

storage. More specifically, the development of computers has changed the methods used

by child pornography collectors in these ways:

            a. Producers of child pornography can now produce both still and moving
               images directly from a common video or digital camera. The camera is
               attached, using a device such as a cable, or digital images are often
               uploaded from the camera's memory .card, directly to the computer.
               Images can then be stored, manipulated, transferred, or printed directly
               from the computer. Images can be edited in ways similar to how a
               photograph may be altered. Images can be lightened, darkened, cropped,
               or otherwise manipulated. The producers of child pornography can also
               use a device known as a scanner to transfer photographs into a computer-
               readable format. As a result of this technology, it is relatively inexpensive
               and technically easy to produce, store, and distribute child pornography.
               In addition, there is an added benefit to the pornographer in that this
               method of production does not leave as large a trail for law enforcement
               to follow.

            b. The Internet allows any computer to connect to another computer. By
               connecting to a host computer, electronic contact can be made to literally
               millions of computers around the world. A host computer is one that is
               attached to a network and serves many users. Host computers are
               sometimes operated by commercial ISPs, such as Microsoft, which allow
                                            8
2:19-mj-07099-EIL # 1     Page 10 of 38



     subscribers to dial a local number and connect to a network, which is in
     turn, connected to the host systems. Host computers, including ISPs,
     allow e-mail service between subscribers and sometimes between their
     own subscribers and those of other networks. In addition, these service
     providers act as a gateway for their subscribers to the Internet or the
     World Wide Web.

  c. The Internet allows users, while still maintaining anonymity, to easily
     locate (i) other individuals with similar interests in child pornography;
     and (ii) Web sites that offer images of child pornography. Child
     pornography collectors can use standard Internet connections, such as
     those provided by businesses, universities, and government agencies, to
     communicate with each other and to distribute child pornography. These
     communication links allow contacts around the world as easily as calling
     next door. Additionally, these communications can be quick, relatively
     secure, and as anonymous as desired. All of these advantages, which
     promote anonymity for both the distributor and recipient, are well known
     and are the foundation of transactions between child pornography
     collectors over the Internet. Sometimes the only way to identify both
     parties and verify the transportation of child pornography over the
     Internet is to examine the recipient's computer, including the Internet
     history and cache to look for "footprints" of the Web sites and images
     accessed by the recipient.

  d. The computer's capability to store images in digital form makes it an ideal
     repository for child pornography. A single compact disk can store dozens
     of images and hundreds of pages of text. The size of the electronic storage
     media (commonly referred to as a hard drive) used in home computers
     has grown tremendously within the last several years. Hard drives with
     the capacity of 500 gigabytes are not uncommon. These drives can store
     tens of thousands of images at very high resolution. Magnetic storage
     located in host computers adds another dimension to the equation. It is
     possible to use a video camera to capture an image, process that image in
     a computer with a video capture board, and save that image to storage in
     another counhy Once this is done, there is no readily apparent evidence
     at the "scene of the crime." Only with careful laboratory examination of
     electronic storage devices is it possible to recreate the evidence trail.

                                  9
         2:19-mj-07099-EIL # 1       Page 11 of 38




       11.    Collectors and distributors of child pornography also use online resources

to reh·ieve and store child pornography, including services offered by Internet Portals

such as Yahoo! and Hotmail, among others. The online services allow a user to set up an

account with a remote computing service that provides e-mail services as well as

electronic storage of computer files in any variety of formats. A user can set up an online

storage account from any computer with access to the Internet. Evidence of such online

storage of child pornography is often found on the user's computer. Even in cases where

online storage is used, however, evidence of child pornography can be found on the

user's computer in most cases.

       12.    As is the case with most digital technology, communications by way of

computer can be saved or stored on the computer used for these purposes. Storing this

information can be intentional, i.e., by saving an e-mail as a file on the computer or saving

the location of one's favorite websites in, for example, "bookmarked" files.         Digital

information can also be retained unintentionally, e.g., traces of the path of an electronic

communication may be automatically stored in many places (e.g., temporary files or ISP

client software, among others). In addition to electronic communications, a computer

user's Internet activities generally leave traces or "footprints" in the web cache and

history files of the browser used. A forensic examiner often can recover evidence

suggesting whether a computer contains P2P software, when the computer was sharing

files, and many of the files which were uploaded or downloaded. Such information is

often maintained indefinitely until overwritten by other data. This indefinite retention of

                                             10
         2:19-mj-07099-EIL # 1      Page 12 of 38



information is true even if the computer user has deleted the material. A trained forensic

computer examiner can recover files that have been deleted even if the deletion occurred

long ago.

       13.    Based on my training, experience in numerous related investigations and

search warrants, and the experience of other investigators I have talked with, I know that

it is common for items of digital media, including but not limited to laptop computers,

flash drives, cameras, cell phones, and digital music devices to be h·ansported or stored

in motor vehicles. I know that because of the relatively small sized nature of digital

media, including those listed above, that there is equal reason to believe that such items

can be found on a subject's person or in their motor vehicle.

       14.   Based on my training and experience, I know that in addition to being able

to make telephone calls and send text messages, many modern cellular telephones (also

known as Smartphones) have the ability to browse the internet, download and store

images and videos, and take photographs and videos with built in digital cameras. I

know that Secure Digital (SD) cards are commonly used as the digital memory storage

device/ computer disk within certain electronic devices, such as cellular telephones. SD

cards can store images, videos, and various other digital media and files. SD cards can

be easily removed from one compatible electronic device and used in another and in

computers. I also know that individuals can use portable, wireless tablets (for example,

an Apple iPad, a Samsung Galaxy, and even certain models of iPods) to take pictures,

record videos, and send that media over email, text messages, or even a messaging

service; all of which can then be synchronized to a computer.
                                           11
        2:19-mj-07099-EIL # 1        Page 13 of 38



      15.     Yahoo! is a web services provider that, among other functions, provides

users with e-mail services, and allows users to communicate via the Internet with other

Internet users. Yahoo.com is owned and operated by Verizon Media operating under the

entity known as Oath Holdings Inc.

      16.    In order to use the email features of Yahoo!, an individual must register

with Yahoo! by establishing a unique screen name, user profile, and password. During

regish·ation or at any time after registration, an individual may add other personal

information, such as their name, address, telephone number, interests, etc., to their user

profile. After registration is complete with Yahoo!, an email account will be established

and   accessible   for   the   individual   with   the   email   address   [unique   screen

name]@yahoo.com.

                                    INVESTIGATION

      17.    On February 27, 2019, FBI TFO Michael Hockwater, with the Buffalo, New

York Division was contacted by the Town of Cheektowaga Police Department who was

investigating an incident wherein a 10 year old minor female (hereinafter MV1) had been

communicating with an unidentified person (SUBJECT1) utilizing the yahoo email

account: scottsanstrom@yahoo.com. MV1 was using an Apple email account with

identifiers known to me. SUBJECT1 sent MVl naked pictures of himself and requested

that MV1 send him pictures showing her naked body. On February 27, 2019, TFO

Hockwater spoke with the father of MVl who authorized a search of her iPad.

      18.    On March 1, 2019, TFO Hockwater searched the iPad belonging to MV1 and

found several emails between MV1 and scottsandstrom@yahoo.com. The email
                                  12
          2:19-mj-07099-EIL # 1     Page 14 of 38



communications between MV1 and the scottsanstrom@yahoo.com began on February 21,

2019 and ended on February 25, 2019. On February 21, 2019 at 2:24 PM EST, MV1 sent a

picture of her genital area to the scottsanstrom@yahoo.com. On the same day at 3:19 PM

EST, MV1 sent a naked picture of her whole body to the scottsanstrom@yahoo.com. On

February 21, 2019 at 4:35 PM EST, the user of the scottsanstrom@yahoo.com account sent

MVl an email stating "Good I miss you, Can I still call you babe". On the same day at

4:38 PM EST, the user of the scottsanstrom@yahoo.com account sent MV1 a picture of his

genitals. Additional pictures the user of the scottsanstrom@yahoo.com account sent to

MV1 includes his genitals, his buttocks, his torso, including his nipples, and a separate

picture depicting his face with a single nipple displayed. On the same day at 4:42 PM

EST, the user of the scottsanstrom@yahoo.com account sent MV1 and email stating,

"Send     me   sexy   video   of   you".   Four     minutes   later,   the   user   of   the

scottsanstrom@yahoo.com account sent MV1 an email stating, "send me rub pussy".

        19.    On March 5, 2019, MV1 was forensically interviewed at the Child Advocacy

Center in Buffalo, New York. MV1 stated that she had first met SUBJECT1 at the end of

2018 before Christmas on a mobile application called "MLB9INNINGS" and soon after

their communications switched to email. MV1 posted on her "MLB9INNINGS" account

that she was 10 years old. SUBJECTl used email address scottsanstrom@yahoo.com. MV1

stated that SUBJECT1 initially told her that he was 11 years old and asked her to send

him naked pictures of herself. At the request of SUBJECT1, MV1 sent several pictures of

herself displaying her genitals to the scottsanstrom@yahoo.com. SUBJECT1 also sent

MVl pictures of his genitals and his face at which time MV1 realized that SUBJECT1 was
                                             13
         2:19-mj-07099-EIL # 1        Page 15 of 38



older estimating that he was in his thirties. SUBJECT1 told MV1 that he wanted to drive

to her house to meet her in person.

      20.     On or about March 28 1 2019, TFO Hockwater sent an Administrative

Subpoena to Oath Holdings, requesting subscriber information and IP logs for the

scottsanstrom@yahoo.com account. On March 13, 2019, TFO Hockwater reviewed the

results of that subpoena and discovered that the subscriber was Scott Sanstrom,     1




                       Urbana, Illinois 61802, telephone nurn_be1                       The

subpoena return also provided IP connection logs. The most recent login was on February

26, 2019 at 7:20:42 PM (GMT). The IP address used at that date and time was

2601:240:8201:9e0:3d8f:b3e1:f561:4a48. A subpoena to Comcast for that IP address

identified the subscriber as Scott Sanstrom,                            , Urbana, IL 61802,

telephone number 1

      21.     On or about March 25, 2019, TFO Hockwater conducted an open source

internet search of the name Scott Sanstrom and found evidence he does reside at (

                   , Urbana, IL 61802 and that he uses telephone number 1

      22.     On May 13, 2019, I conducted surveillance at the subject premises and

noticed there was a note on the door of                    The note said, "Micahel [sic]

Greene don't disturb Scott between 6a.m. to 10:00p.m." I further observed that the

mailbox for                 had the name "S. Sanstrom" affixed to it.




                                            14
        2:19-mj-07099-EIL # 1       Page 16 of 38



            BACKGROUND ON CHILD PORNOGRAPHY, COMPUTERS,
                         AND THE INTERNET

      23.    I have had both training and experience in the investigation of computer-

related crimes. Based on my training, experience, and knowledge, I know the following:

             a. Computers and digital technology are the primary way in which
                individuals interested in child pornography interact with each other.
                Computers basically serve four functions in connection with child
                pornography: production, communication, distribution, and storage.

             b.    Digital cameras and smartphones with cameras save photographs or
                  videos as a digital file that can be directly transferred to a computer by
                  connecting the camera or smartphone to the computer, using a cable or
                  via wireless connections such as "WiFi" or "Bluetooth." Photos and
                  videos taken on a digital camera or smartphone may be stored on a
                  removable memory card in the camera or smartphone. These memory
                  cards are often large enough to store thousands of high-resolution
                  photographs or videos.

             c.    A device known as a modem allows any computer to connect to another
                  computer through the use of telephone, cable, or wireless connection.
                  Mobile devices such as smartphones and tablet computers may also
                  c01mect to other computers via wireless connections. Electronic contact
                  can be made to literally millions of computers around the world. Child
                  pornography can therefore be easily, inexpensively and anonymously
                  (through electronic communications) produced, distributed, and
                  received by anyone with access to a computer or smartphone.

             d. The computer's ability to store images in digital form makes the
                computer itself an ideal repository for child pornography. Electronic
                storage media of various types - to include computer hard drives,
                external hard drives, CDs, DVDs, and "thumb," "jump," or "flash"
                drives, which are very small devices which are plugged into a port on
                the computer - can store thousands of images or videos at very high
                resolution. It is extremely easy for an individual to take a photo or a
                video with a digital camera or camera-bearing smartphone, upload that
                                            15
        2:19-mj-07099-EIL # 1       Page 17 of 38



                 photo or video to a computer, and then copy it (or any other files on the
                 computer) to any one of those media storage devices. Some media
                 storage devices can easily be concealed and carried on an individual's
                 person. Smartphones and/or mobile phones are also often carried on
                 an individual's person.

            e.   The Internet affords individuals several different venues for obtaining,
                 viewing, and trading child pornography in a relatively secure and
                 anonymous fashion.

            f.   Individuals also use online resources to retrieve and store child
                 pornography. Some online services allow a user to set up an account
                 with a remote computing service that may provide e-mail services
                 and/ or electronic storage of computer files in any variety of formats. A
                 user can set up an online storage account (sometimes referred to as
                 "cloud" storage) from any computer or smartphone with access to the
                 Internet. Even in cases where online storage is used, however, evidence
                 of child pornography can be found on the user's computer, smartphone
                 or external media in most cases.

            g. As is the case with most digital technology, communications by way of
               computer can be saved or stored on the computer used for these
               purposes. Storing this information can be intentional (i.e., by saving an
               e-mail as a file on the computer or saving the location of one's favorite
               websites in, for example, "bookmarked" files). Digital information can
               also be retained unintentionally such as the traces of the path of an
               electronic communication may be automatically stored in many places
               (e.g., temporary files or ISP client software, among others). In addition
               to electronic communications, a computer user's Internet activities
               generally leave traces or "footprints" in the web cache and history files
               of the browser used. Such information is often maintained indefinitely
               until overwritten by other data.

        SPECIFICS OF SEARCH AND SEIZURE OF COMPUTER SYSTEMS

      24.   As described above and in Attachment B, this application seeks permission

to search for records that might be found on the premises, in whatever form they are
                                            16
         2:19-mj-07099-EIL # 1      Page 18 of 38



found. One form in which the records might be found is data stored on a computer's

hard drive or other storage media. Thus, the warrant applied for would authorize the

seizure of electronic storage media or, potentially, the copying of electronically stored

information, all under Rule 41(e)(2)(B).

       25.    I submit that if a computer or storage medium is found on the Subject

Premises, there is probable cause to believe those records will be stored on that computer

or storage medium, for at least the following reasons:

             a. Based on my knowledge, training, and experience, I know that
                computer files or renmants of such files can be recovered months or
                even years after they have been downloaded onto a storage medium,
                deleted, or viewed via the Internet. Electronic files downloaded to a
                storage medium can be stored for years at little or no cost. Even when
                files have been deleted, they can be recovered months or years later
                using forensic tools. This is so because when a person "deletes" a file
                on a computer, the data contained in the file does not actually disappear;
                rather, that data remains on the storage medium until it is overwritten
                by new data.

             b. Therefore, deleted files, or remnants of deleted files, may reside in free
                space or slack space- that is, in space on the storage medium that is not
                currently being used by an active file-for long periods of time before
                they are overwritten. In addition, a computer's operating system may
                also keep a record of deleted data in a "swap" or "recovery" file.

             c. Wholly apart from user-generated files, computer storage media-in
                particular, computers' internal hard drives-contain electronic evidence
                of how a computer has been used, what it has been used for, and who
                has used it. To give a few examples, this forensic evidence can take the
                form of operating system configurations, artifacts from operating
                system or application operation, file system data structures, and virtual
                memory "swap" or paging files. Computer users typically do not erase


                                           17
         2:19-mj-07099-EIL # 1      Page 19 of 38



                 or delete this evidence, because special software is typically required for
                 that task. However, it is technically possible to delete this information.

             d. Similarly, files that have been viewed via the Internet are sometimes
                automatically downloaded into a temporary Internet directory or
                 11
                 cache."


      26.    As further described in Attachment B, this application seeks permission to

locate not only computer files that might serve as direct evidence of the crimes described

on the warrant, but also for forensic electronic evidence that establishes how computers

were used, the purpose of their use, who used them, and when. There is probable cause

to believe that this forensic electronic evidence will be on any storage medium in the

premises because:

             a. Data on the storage medium can provide evidence of a file that was once
                on the storage medium but has since been deleted or edited, or of a
                deleted portion of a file (such as a paragraph that has been deleted from
                a word processing file). Virtual memory paging systems can leave traces
                of information on the storage medium that show what tasks and
                processes were recently active. Web browsers, e-mail programs, and
                chat programs store configuration information on the storage medium
                that can reveal information such as online nicknames and passwords.
                Operating systems can record additional information, such as the
                attachment of peripherals, the attachment of USB flash storage devices
                or other external storage media, and the times the computer was in use.
                Computer file systems can record information about the dates files were
                created and the sequence in which they were created, although this
                information can later be falsified.

             b. As explained herein, information stored within a computer and other
                electronic storage media may provide crucial evidence of the "who,
                what, why, when, where, and how" of the criminal conduct under
                investigation, thus enabling the United States to establish and prove

                                            18
2:19-mj-07099-EIL # 1    Page 20 of 38



       each element or alternatively, to exclude the innocent from further
       susp1c1on.

    c. In my training and experience, information stored within a computer or
       storage media (e.g., registry information, communications, images and
       movies, transactional information, records of session times and
       durations, internet history, and anti-virus, spyware, and malware
       detection programs) can indicate who has used or controlled the
       computer or storage media. This "user attribution" evidence is
       analogous to the search for "indicia of occupancy" while executing a
       search warrant at a residence. The existence or absence of anti-virus,
       spyware, and malware detection programs may indicate whether the
       computer was remotely accessed, thus inculpating or exculpating the
       computer owner.

    d. Further, computer and storage media activity can indicate how and
       when the computer or storage media was accessed or used. For
       example, as described herein, computers typically contain information
       that log: computer user account session times and durations, computer
       activity associated with user accounts, electronic storage media that
       connected with the computer, and the IP addresses through which the
       computer accessed networks and the internet. Such information allows
       investigators to understand the chronological context of computer or
       electronic storage media access, use, and events relating to the crime
       under investigation.

   e. Additionally, some information stored within a computer or electronic
      storage media may provide crucial evidence relating to the physical
      location of other evidence and the suspect. For example, images stored
      on a computer may both show a particular location and have
      geolocation information incorporated into its file data. Such file data
      typically also contains information indicating when the file or image
      was created. The existence of such image files, along with external
      device connection logs, may also indicate the presence of additional
      electronic storage media (e.g., a digital camera or cellular phone with an
      incorporated camera). The geographic and timeline information
      described herein may either inculpate or exculpate the computer user.

                                 19
2:19-mj-07099-EIL # 1      Page 21 of 38



        Last, information stored within a computer may provide relevant
        insight into the computer user's state of mind as it relates to the offense
        under investigation. For example, information within the computer
        may indicate the owner's motive and intent to commit a crime (e.g.,
        internet searches indicating criminal planning), or consciousness of
        guilt (e.g., running a "wiping" program to destroy evidence on the
        computer or password protecting/ encrypting such evidence in an effort
        to conceal it from law enforcement).

   f.   A person with appropriate familiarity with how a computer works can,
        after examining this forensic evidence in its proper context, draw
        conclusions about how computers were used, the purpose of their use,
        who used them, and when.

    g. The process of identifying the exact files, blocks, registry entries, logs,
       or other forms of forensic evidence on a storage medium that are
       necessary to draw an accurate conclusion is a dynamic process. While
       it is possible to specify in advance the records to be sought, computer
       evidence is not always data that can be merely reviewed by a review
       team and passed along to investigators. Whether data stored on a
       computer is evidence may depend on other information stored on the
       computer and the application of knowledge about how a computer
       behaves. Therefore, contextual information necessary to understand
       other evidence also falls within the scope of the warrant.

   h. Further, in finding evidence of how a computer was used, the purpose
      of its use, who used it, and when, sometimes it is necessary to establish
      that a particular thing is not present on a storage medium. For example,
      the presence or absence of counter-forensic programs or anti-virus
      programs (and associated data) may be relevant to establishing the
      user's intent.

   1.   I know that when an individual uses a computer to obtain or access child
        pornography, the individual's computer will generally serve both as an
        instrumentality for committing the crime, and also as a storage medium
        for evidence of the crime. The computer is an instrumentality of the
        crime because it is used as a means of committing the criminal offense.

                                   20
         2:19-mj-07099-EIL # 1      Page 22 of 38



                 The computer is also likely to be a storage medium for evidence of
                 crime. From my training and experience, I believe that a computer used
                 to commit a crime of this type may contain data that is evidence of how
                 the computer was used, data that was sent or received, notes as to how
                 the criminal conduct was achieved, records of Internet discussions
                 about the crime, and other records that indicate the nature of the offense.

       27.   Based upon my training and experience and information relayed to me by

agents and others involved in the forensic examination of computers, I know that

computer data can be stored on a variety of systems and storage devices, including

external and internal hard drives, flash drives, thumb drives, micro SD cards, macro SD

cards, DVDs, gaming systems, SIM cards, cellular phones capable of storage, floppy

disks, compact disks, magnetic tapes, memory cards, memory chips, and online or offsite

storage servers maintained by corporations, including but not limited to "cloud" storage.

I also know that during the search of the premises it is not always possible to search

computer equipment and storage devices for data for a number of reasons, including the

following:

             a. Searching computer systems is a highly technical process which
                requires specific expertise and specialized equipment. There are so
                many types of computer hardware and software in use today that it is
                impossible to bring to the search site all of the technical manuals and
                specialized equipment necessary to conduct a thorough search. In
                addition, it may also be necessary to consult with computer personnel
                who have specific expertise in the type of computer, software website,
                or operating system that is being searched;

             b. Searching computer systems requires the use of precise, scientific
                procedures which arc designed to maintain the integrity of the evidence
                and to recover "hidden," erased, compressed, encrypted, or password-
                protected data. Computer hardware and storage devices may contain
                                            21
         2:19-mj-07099-EIL # 1      Page 23 of 38



                 "booby traps" that destroy or alter data if certain procedures are not
                 scrupulously followed. Since computer data is particularly vulnerable
                 to inadvertent or intentional modification or destruction, a controlled
                 environment, such as a law enforcement laboratory, is essential to
                 conducting a complete and accurate analysis of the equipment and
                 storage devices from which the data will be extracted;

              c. The volume of data stored on many computer systems and storage
                 devices will typically be so large that it will be highly impractical to
                 search for data during the execution of the physical search of the
                 premises; and

              d. Computer users can attempt to conceal data within computer
                 equipment and storage devices through a number of methods,
                 including the use of innocuous or misleading filenames and extensions.
                 For example, files with the extension ".jpg" often are image files;
                 however, a user can easily change the extension to" .txt" to conceal the
                 image and make it appear that the file contains text. Computer users
                 can also attempt to conceal data by using encryption, which means that
                 a password or device, such as a "dongle" or "keycard," is necessary to
                 decrypt the data into readable form. In addition, computer users can
                 conceal data within another seemingly unrelated and innocuous file in
                 a process called "steganography."              For example, by using
                 steganography a computer user can conceal text in an image file which
                 cannot be viewed when the image file is opened. Therefore, a
                 substantial amount of time is necessary to extract and sort through data
                 that is concealed or encrypted to determine whether it is contraband,
                 evidence, fruits, or instrumentalities of a crime.

       28.    Additionally, based upon my training and experience and information

related to me by agents and others involved in the forensic examination of computers, I

know that routers, modems, and network equipment used to connect computers to the

Internet often provide valuable evidence of, and are instrumentalities of, a crime. This is

equally true of so-called "wireless routers," which create localized networks that allow

                                            22
         2:19-mj-07099-EIL # 1      Page 24 of 38



individuals to connect to the Internet wirelessly. Though wireless networks may be

"secured" (in that they require an individual to enter an alphanumeric key or password

before gaining access to the network) or "unsecured" (in that an individual may access

the wireless network without a key or password), wireless routers for both secured and

unsecured wireless networks may yield significant evidence of, or serve as

instrumentalities of, a crime-including, for example, serving as the instrument through

which the perpetrator of the Internet-based crime connected to the Internet and,

potentially, containing logging information regarding the time and date of a perpetrator's

network activity as well as identifying information for the specific device(s) the

perpetrator used to access the network. Moreover, I know that individuals who have set

up either a secured or unsecured wireless network in their residence are often among the

primary users of that wireless network.

      29.    Based on the foregoing, and consistent with Rule 41(e)(2)(B), the warrant I

am applying for would permit seizing, imaging, or otherwise copying storage media that

reasonably appear to contain some or all of the evidence described in the warrant, and

would authorize a later review of the media or information consistent with the warrant.

The later review may require techniques, including but not limited to computer-assisted

scans of the entire medium, that might expose many parts of a hard drive to human

inspection in order to determine whether it is evidence described by the warrant.




                                           23
         2:19-mj-07099-EIL # 1      Page 25 of 38



CHARACTERISTICS COMMON TO INDIVIDUALS WHO DISTRIBUTE, RECEIVE,
         POSSESS, AND/OR PRODUCE CHILD PORNOGRAPHY

      30.    Based on my previous investigative experience related to child exploitation

investigations, and the training and experience of other law enforcement officers with

whom I have had discussions, I know there are certain characteristics common to

individuals who distribute, receive, possess, and/ or produce child pornography:


             a. Such individuals may receive sexual gratification, stimulation, and
                satisfaction from contact with children, or from fantasies they may have
                viewing children engaged in sexual activity or in sexually suggestive
                poses, such as in person, in photographs, or other visual media, or from
                literature describing such activity.

             b. Such individuals may collect sexually explicit or suggestive materials in
                a variety of media, including photographs, magazines, motion pictures,
                videotapes, books, slides and/ or drawings or other visual media.
                Individuals who have a sexual interest in children or images of children
                oftentimes use these materials for their own sexual arousal and
                gratification. Further, they may use these materials to lower the
                inhibitions of children they are attempting to seduce, to arouse the
                selected child parh1er, or to demonstrate the desired sexual acts.

             c. Such individuals almost always possess and maintain their hard copies
                of child pornographic material, that is, their pictures, films, video tapes,
                magazines, negatives, photographs, correspondence, mailing lists,
                books, tape recordings, etc., in the privacy and security of their home or
                some other secure location. Individuals who have a sexual interest in
                children or images of children typically retain pictures, films,
                photographs, negatives, magazines, correspondence, books, tape
                recordings, mailing lists, child erotica, and videotapes for many years.

             d. Likewise, such individuals often maintain their child pornography
                images in a digital or electronic format in a safe, secure and private
                environment, such as a computer and surrounding area. These child
                pornography images are often maintained for several years and are kept

                                           24
        2:19-mj-07099-EIL # 1         Page 26 of 38



                 close by, usually at the possessor's residence, inside the possessor's
                 vehicle, or, at times, on their person, to enable the individual to view the
                 child pornography images, which are valued highly. Some of these
                 individuals also have been found to dowi1load, view, and then delete
                 child pornography on their computers or digital devices on a cyclical
                 and repetitive basis.

            e. Importantly, evidence of such activity, including deleted child
               pornography, often can be located on these individuals' computers and
               digital devices through the use of forensic tools. Indeed, the very nature
               of electronic storage means that evidence of the crime is often still
               discoverable for extended periods of time even after the individual
               "deleted" it. 1

            f.   Such individuals also may correspond with and/ or meet others to share
                 information and materials, rarely destroy correspondence from other
                 child    pornography       distributors/ possessors, conceal      such
                 correspondence as they do their sexually explicit material, and often
                 maintain lists of names, addresses, and telephone numbers of
                 individuals with whom they have been in contact and who share the
                 same interests in child pornography.

            g. Such individuals prefer not to be without their child pornography for
               any prolonged time period. This behavior has been documented by law
               enforcement officers involved in the investigation of child pornography
               throughout the world. Thus, even if "scottsanstrom@yahoo.com" or
               Sanstrom uses a portable device (such as a mobile phone) to access the
               internet and child pornography, it is more likely than not that evidence
               of this access will be found in his home, the Subject Premises, as set forth
               in Attachment A.




    1 See United States v. Carroll, 750 F.3d 700, 706 (7th Cir. 2014) (concluding that 5-year delay
was not too long because "staleness inquiry must be grounded in an understanding of both
the behavior of child pornography collectors and of modern technology"); see also United
States v. Seiver, 692 F.3d 774 (7th Cir. 2012) (Posner, J.) (collecting cases, e.g., United States v.
Allen, 625 F.3d 830, 843 (5th Cir. 2010); United States v. Richardson, 607 F.3d 357, 370-71 (4th
Cir. 2010); United States v. Lewis, 605 F.3d 395,402 (6th Cir. 2010).)
                                               25
            2:19-mj-07099-EIL # 1      Page 27 of 38



          31.    Based    on     the   following,    I   believe    that    the    user    of

11
     scottsanstrom@yahoo.com/f residing at subject premises likely displays characteristics

common to individuals who distribute, possess or produces child pornography. For

example, the target of investigation:

                 a. solicited pornographic images of a minor he knew or believed to be ten

                    years old.

                 b. misrepresented his identity, claiming to be an eleven year old in order

                    to lure or entice MVl to engage in sexually graphic communications;

                 c. sent pornographic images of himself to MVl in order to entice and

                    induce MVl to send pornographic images of herself in return.

                            BIOMETRIC ACCESS TO DEVICES

          32.    This warrant permits law enforcement to compel Scott M. Sanstrom (M/W

D.O.B.            1981) (but not any other individuals present at the premises at the time of

execution of the warrant) to display any physical biometric characteristics (such as

fingerprint/thumbprint or facial characteristics) necessary to unlock any Device(s)

requiring such biometric access subject to seizure pursuant to this warrant for which law

enforcement has reasonable suspicion that the aforementioned person(s)' physical

biometric characteristics will unlock the Device(s). The grounds for this request are as

follows:

                 a. I know from my training and experience, as well as from information
                    found in publicly available materials published by device
                    manufacturers, that many electronic devices, particularly newer mobile
                    devices and laptops, offer their users the ability to unlock the device

                                              26
2:19-mj-07099-EIL # 1     Page 28 of 38



       through biometric features in lieu of a numeric or alphanumeric
       passcode or password. These biometric features include fingerprint
       scanners, facial recognition features, and iris recognition features. Some
       devices offer a combination of these biomeh·ic features, and the user of
       such devices can select which features they would li.ke to utilize.

    b. If a device is equipped with a fingerprint scanner, a user may enable the
       ability to unlock the device through his or her fingerprints. For example,
       Apple offers a feature called "Touch ID," which allows a user to register
       up to five fingerprints that can unlock a device. Once a fingerprint is
       registered, a user can unlock the device by pressing the relevant finger
       to the device's Touch ID sensor, which is found in the round button
       (often referred to as the "home" button) located at the bottom center of
       the front of the device. The fingerprint sensors found on devices
       produced by other manufacturers have different names but operate
       similarly to Touch ID.

   c. If a device is equipped with a facial-recognition feature, a user may
      enable the ability to unlock the device through his or her face. For
      example, this feature is available on certain Android devices and is
      called "Trusted Face." During the Trusted Face registration process, the
      user holds the device in front of his or her face. The device's front-facing
      camera then analyzes and records data based on the user's facial
      characteristics. The device can then be unlocked if the front-facing
      camera detects a face with characteristics that match those of the
      registered face. Facial recognition features found on devices produced
      by other manufacturers have different names but operate similarly to
      Trusted Face.

   d. If a device is equipped with an iris-recognition feature, a user may
      enable the ability to unlock the device with his or her irises. For
      example, on certain Microsoft devices, this feature is called "Windows
      Hello." During the Windows Hello registration, a user registers his or
      her irises by holding the device in front of his or her face. The device
      then directs an infrared light toward the user's face and activates an
      infrared-sensitive camera to record data based on patterns within the
      user's irises. The device can then be unlocked if the infrared-sensitive

                                 27
         2:19-mj-07099-EIL # 1       Page 29 of 38



                 camera detects the registered irises. Iris-recognition features found on
                 devices produced by other manufacturers have different names but
                 operate similarly to Windows Hello.

      33.     In my training and experience, users of electronic devices often enable the

aforementioned biometric features because they are considered to be a more convenient

way to unlock a device than by entering a numeric or alphanumeric passcode or

password. Moreover, in some instances, biometric features are considered to be a more

secure way to protect a device's contents. This is particularly true when the users of a

device are engaged in criminal activities and thus have a heightened concern about

securing the contents of a device.

      34.    As discussed in this Affidavit, your Affiant has reason to believe that one

or more digital devices will be found during the search. The passcode or password that

would unlock the devices subject to search under this warrant currently is not known to

law enforcement. Thus, law enforcement personnel may not otherwise be able to access

the data contained within the devices, making the use of biometric features necessary to

the execution of the search authorized by this warrant.

      35.    I also know from my training and experience, as well as from information

found in publicly available materials including those published by device manufacturers,

that biometric features will not unlock a device in some circumstances even if such

features are enabled. This can occur when a device has been restarted, inactive, or has

not been unlocked for a certain period of time. For example, Apple devices cannot be

unlocked using Touch ID when: (1) more than 48 hours has elapsed since the device was


                                           28
         2:19-mj-07099-EIL # 1       Page 30 of 38



last unlocked; or, (2) when the device has not been unlocked using a fingerprint for 8

hours and the passcode or password has not been entered in the last 6 days. Similarly,

certain Android devices cannot be unlocked with Trusted Face if the device has remained

inactive for four hours. Biometric features from other brands carry similar restrictions.

Thus, in the event law enforcement personnel encounter a locked device equipped with

biometric features, the opportunity to unlock the device through a biometric feature may

exist for only a short time.

       36.    Due to the foregoing, if law enforcement personnel encounter any devices

that are subject to seizure pursuant to this warrant and may be unlocked using one of the

aforementioned biometric features, this warrant permits law enforcement persom1el to:

(1) press or swipe the fingers (including thumbs) of Scott M. Sanstrom to the fingerprint

scanner of the devices found at the premises; (2) hold the devices found at the premises

in front of the face of Scott M. Sanstrom and activate the facial recognition feature; and/ or

(3) hold the devices found at the premises in front of the face of Scott M. Sanstrom and

activate the iris recognition feature, for the purpose of attempting to unlock the devices

in order to search the contents as authorized by this warrant. The proposed warrant does

not authorize law enforcement to request that Scott M. Sanstrom state or otherwise

provide the password or any other means that may be used to unlock or access the

devices. Moreover, the proposed warrant does not authorize law enforcement to ask

Scott M. Sanstrorn to identify the specific biometric characteristics (including the unique

finger(s) or other physical features) that may be used to unlock or access the devices.


                                             29
         2:19-mj-07099-EIL # 1      Page 31 of 38



                                  REQUEST TO SEAL

       37.    It is further requested that this Affidavit be sealed by the Court until such

time as the Court directs otherwise. Given the confidential nature of this investigation,

disclosure would severely jeopardize the investigation in that it might alert the target of

the investigation at the Subject Premises to the existence of an investigation and likely

lead to the destruction and concealment of evidence, and/ or flight.

                                     CONCLUSION

       38.    Based on the aforementioned factual information, I respectfully submit that

there is probable cause to believe that an individual in the residence described above, the

subject premises, therefore has violated Title 18, United States Code, Sections 2251(a),

2252 and 2252A. Additionally, there is probable cause to believe that evidence of the

commission of criminal offenses, namely, violations of Title 18, United States Code,

Sections 2251(a), 2252 and 2252A, is located in the residence described above or on the

subject persons, specifically Scott M. Sanstrom, and this evidence, listed in Attachment B

to this affidavit, which is incorporated herein by reference, is contraband, the fruits of

crime, or things otherwise criminally possessed, or property that is or has been used as

the means of committing the foregoing offenses.




                                           30
                 2:19-mj-07099-EIL # 1   Page 32 of 38



            39.      I therefore respectfully request that the attached warrant be issued

  authorizing the search of the Subject Premises further described in Attachment A1 and

  A2 and seizure of the items listed in Attachment B.

                                                    Respectfully submitted,

                                                     s/Joel C. Smith



                                                    J9'i C. Siitlth     #/
                                                    Special Agent
                                                    Federal Bureau of Investigation



  Subscribed and sworn to before me
  this l ~ v of M~Oi9.
s/Eric I. Long



(Eric I. Loni/        r--
 United States Magistrate Judge




                                               31
         2:19-mj-07099-EIL # 1      Page 33 of 38



                                   ATTACHMENT Al

                 DESCRIPTION OF LOCATION TO BE SEARCHED

The entire premises of                           . Urbana, IL 61802. This premises is a
two-story apartment building with blue and white aluminum siding that is located on
the north side of Kerr Ave; a sign stating "CU Independence Apartments, 610 E. Kerr
Ave." is displayed in front of the building.                 is on the first floor on the
north east side of the building, the numbers _ _ ' is affixed to the brown, wood grain
                                             11



door.




                                             1
         2:19-mj-07099-EIL # 1     Page 34 of 38



                                  ATTACHMENT A2

                  DESCRIPTION OF PERSONS TO BE SEARCHED

A pat down search of any person located at the subject premises, including specifically
person of Scott M. Sanstrom (DOB:~         1981), provided that this person is located at
the Subject Premises and/ or within the Central District of Illinois at the time of the
search.




                                            2
         2:19-mj-07099-EIL # 1     Page 35 of 38



                                   ATTACHMENT B

                                ITEMS TO BE SEIZED

       The following materials, which constitute evidence of the commission of a
criminal offense, contraband, the fruits of crime, or property designed or intended for
use or which is or has been used as the means of committing a criminal offense, namely
violations of Title 18, United States Code, Sections 2251, 2252 and 2252A:

   1. Computers or storage media used as a means to commit the violations described
      above.

   2. For any computer or storage medium whose seizure is otherwise authorized by
      this warrant, and any computer or storage medium that contains or in which is
      stored records or information that is otherwise called for by this warrant
      (hereinafter, "COMPUTER"):

          a. evidence of who used, owned, or controlled the COMPUTER at the time
             the things described in this warrant were created, edited, or deleted, such
             as logs, regish-y entries, configuration files, saved usernames and
             passwords, documents, browsing history, user profiles, email, email
             contacts, "chat," instant messaging logs, photographs, and
             correspondence;

          b. evidence of software that would allow others to control the COMPUTER,
             such as viruses, Trojan horses, and other forms of malicious software, as
             well as evidence of the presence or absence of security software designed
             to detect malicious software;

          c. evidence of the lack of such malicious software;

          d. evidence indicating how and when the computer was accessed or used to
             determine the chronological context of computer access, use, and events
             relating to the crime(s) under investigation and to the computer user;

          e. evidence indicating the computer user's knowledge and/ or intent as it
             relates to the crime(s) under investigation;

          f.   evidence of the attachment to the COMPUTER of other storage devices or
               similar containers for electronic evidence;


                                           3
     2:19-mj-07099-EIL # 1       Page 36 of 38


       g. evidence of programs (and associated data) that are designed to eliminate
          data from the COMPUTER;

       h. evidence of the times the COMPUTER was used;

       1.   passwords, encryption keys, and other access devices that may be
            necessary to access the COMPUTER;

       j.   documentation and manuals that may be necessary to access the
            COMPUTER or to conduct a forensic examination of the COMPUTER;

       k. records of or information about Internet Protocol addresses used by the
          COMPUTER;

       l.   records of or information about the COMPUTER' s Internet activity,
            including firewall logs, caches, browser history and cookies,
            "bookmarked" or "favorite" web pages, search terms that the user entered
            into any Internet search engine, and records of user-typed web addresses;
            and

       m. contextual information necessary to understand the evidence described in
          this attachment.

3. Routers, modems, and network equipment used to connect computers to the
   Internet.

4. Child pornography and child erotica, any images of minors used to assist in
   identifying children depicted in child pornography and erotica.

5. Records, information, and items relating to violations of the statutes described
   above including:

      a. Records, information, and items relating to the occupancy or ownership of
         the Subject Premises, including utility and telephone bills, mail envelopes,
         or addressed correspondence;

      b. Records, information, and items relating to the ownership or use of
         computer equipment found in the above residence, including sales
         receipts, bills for Internet access, and handwritten notes;

      c. Records and information relating to the identity or location of the persons
         suspected of violating the statutes described above;

                                         4
          2:19-mj-07099-EIL # 1     Page 37 of 38



           d. Records and information relating to the sexual exploitation of children,
              including correspondence and communications between users of
              Yahoo.com and MLB9INNINGS social media accounts;

          e. Records and information showing access to and/ or use of these accounts;
             and

          f.   Records and information relating or pertaining to the identity of the
               "scottsanstrom@yahoo.com person or persons using or associated with
                                          11




               this account.

   6. Photographs of the Scott Sanstrom' s face, genitals, buttocks, and torso including
      nipples, to compare to images sent from" scottsanstrom@yahoo.com".

As used above, the terms "records" and information" include all forms of creation or
                                         11




storage, including any form of computer or electronic storage (such as hard disks or
other media that can store data); any handmade form (such as writing); any mechanical
form (such as printing or typing); and any photographic form (such as microfilm,
microfiche, prints, slides, negatives, videotapes, motion pictures, or photocopies).

The term" computer" includes all types of electronic, magnetic, optical, electrochemical,
or other high speed data processing devices performing logical, arithmetic, or storage
functions, including desktop computers, notebook computers, mobile phones, tablets,
server computers, and network hardware.

The term "storage medium" includes any physical object upon which computer data
can be recorded, including external and internal hard drives, flash drives, thumb drives,
micro SD cards, macro SD cards, DVDs, gaming systems, SIM cards, cellular phones
capable of storage, floppy disks, compact discs, magnetic tapes, memory cards, memory
chips, and other magnetic or optical media.

       During the course of the search, photographs of the searched premises may also

be taken to record the condition thereof and/ or the location of items therein.

       During the execution of the search of the premises described in Attachment Al,

law enforcement personnel are also specifically authorized to compel Scott M. Sanstrom

(D.O.B.        1'1981) to display any biometric features, including pressing their fingers


                                               5
         2:19-mj-07099-EIL # 1      Page 38 of 38



(including thumbs) against and/ or putting their face before the sensor, or any other

security feature requiring biometric recognition, of:


       (a)    any of the devices found at the subject premises, and

       (b)    where the devices are limited to those which are capable of containing and

              reasonably could contain fruits, evidence, information, contraband, or

              instrumentalities of the offense( s) as described in the search warrant

              affidavit and warrant attachments,

for the purpose of attempting to unlock the device's security features in order to search

the contents as authorized by this warrant.


       This warrant does not authorize law enforcement personnel to compel any other

individuals found at the premises to provide biometric features, as described in the

preceding paragraph, to access or otherwise unlock any device. Further, this warrant

does not authorize law enforcement personnel to request that Scott M. Sandstrom state

or otherwise provide the password or any other means that may be used to unlock or

access the devices, including by identifying the specific biometric characteristics

(including the unique finger(s) or other physical features) that may be used to unlock or

access the device.




                                              6
